This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1616

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                   Paula Mirare Overby,
                                        Appellant.

                                   Filed August 1, 2016
                                         Affirmed
                                       Reyes, Judge

                               Dakota County District Court
                                File No. 19AVVB151066

Christine J. Cassellius, Ryan J. Bies, Michael E. Molenda, Dougherty, Molenda, Solfest,
Hills & Bauer, P.A., Apple Valley, Minnesota (for respondent)

Paula Mirare Overby, Eagan, Minnesota (pro se appellant)

         Considered and decided by Reyes, Presiding Judge; Schellhas, Judge; and Bratvold,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         On appeal from her conviction of improper change of course, appellant argues that

the district court erred (1) by concluding that sufficient evidence supports her conviction;

(2) in its credibility determinations; and (3) by improperly disregarding an officer’s

prejudice against her as a member of a protected class. We affirm.
                                           FACTS

       On January 17, 2015, appellant Paula Mirare Overby and W.F. were traveling

eastbound on 147th Street in Apple Valley. Appellant was in the left lane and W.F. was

in the right. Appellant merged from the left lane into the right lane and struck the front

end of W.F.’s truck. W.F. honked his horn and attempted to stop his vehicle prior to the

collision. The parties dispute whether appellant signaled her intention to change lanes.

Appellant contends that she did signal, and W.F. asserts that appellant did not signal. As

a result of the collision, appellant’s car made a one-hundred-eighty degree turn and hit a

tree. Appellant sustained a head trauma.

       An Apple Valley police officer arrived on the scene of the accident and cited

appellant with improper change of course in violation of Minn. Stat. § 169.19, subd. 4

(2014). Appellant contested the charge, and a court trial was held. The district court

found appellant guilty in an order filed on August 4, 2015. This appeal follows.

                                      DECISION

                                              I.

       Appellant argues that insufficient evidence supports her conviction of improper

change of course. We disagree.

       “Whe[n] there is a challenge to the sufficiency of the evidence, [appellate courts

review] the evidence in the light most favorable to the verdict to determine if the

evidence was sufficient to permit the [fact-finder] to reach the verdict it did.” State v.

Ford, 539 N.W.2d 214, 225 (Minn. 1995). We assume that the fact-finder believed the

state’s witnesses and disbelieved contrary evidence. State v. Huss, 506 N.W.2d 290, 292


                                              2
(Minn. 1993). Appellate courts “will not disturb the verdict if the [fact-finder], acting

with due regard for the presumption of innocence and the requirement of proof beyond a

reasonable doubt, could reasonably conclude that the defendant was guilty of the charged

offense.” State v. Ortega, 813 N.W.2d 86, 100 (Minn. 2012). The statute at issue here,

Minn. Stat. § 169.19, subd. 4, provides that “[n]o person shall . . . turn a vehicle from a

direct course or move right or left upon a highway1 unless and until the movement can be

made with reasonable safety after giving an appropriate signal.”

       Sufficient evidence supports appellant’s improper-change-of-course conviction.

Appellant’s vehicle collided with W.F.’s vehicle. W.F. testified that appellant moved

into his lane of travel, without signaling, and caused the collision. As such, when viewed

in the light most favorable to the verdict, the record contains sufficient evidence to show

that appellant moved her vehicle upon a highway at a time when that movement could

not be made with reasonable safety and without first giving an appropriate signal. Id.

       Appellant contends that the district court erroneously concluded that she, not

W.F., improperly changed lanes. In support of this contention, appellant asks this court

to adopt an alternative theory that she proposed at trial. Appellant claims that W.F.

overreacted to a third vehicle coming out of a driveway on 147th Street and swerved into

her lane of travel. But this court must view the record in the light most favorable to the

verdict. Even if a party offers a plausible alternative explanation of what occurred, the



1
 “Highway” is defined as “the entire width between boundary lines of any way or place
when any part thereof is open to the use of the public, as a matter of right, for the
purposes of vehicular traffic.” Minn. Stat. § 169.011, subd. 81 (2014).

                                              3
trier of fact is not compelled to accept that explanation. State v. Larson, 393 N.W.2d
238, 241-42 (Minn. App. 1986). Furthermore, “[i]t is well-established that a conviction

can rest upon the testimony of a single credible witness.” State v. Bliss, 457 N.W.2d 385,

390 (Minn. 1990).

       Lastly, appellant argues that the state’s evidence was entirely circumstantial. But

W.F. testified that appellant moved into his lane. Witness testimony based on a witness’s

personal knowledge of the facts is direct evidence. See State v. Hokanson, 821 N.W.2d
340, 353 n.1 (Minn. 2012). “[I]f the state introduced direct evidence on each element of

an offense, [appellate courts do] not apply the circumstantial-evidence standard of

review.” State v. Porte, 832 N.W.2d 303, 309 (Minn. App. 2013). Therefore, we

conclude that the state introduced sufficient direct evidence to support the district court’s

conclusion that appellant was guilty of an improper change in course.

                                             II.

       Appellant next asserts that the district court erred by finding W.F.’s testimony

more credible than her testimony. In particular, appellant notes that W.F. (1) was unable

to name the road on which he and appellant were traveling when the car accident

occurred and (2) testified that he was unaware of appellant’s vehicle until she was

merging into his lane because he was not “paying attention.” We are not persuaded.

       “[T]he weight and believability of witness testimony is an issue for the district

court.” State v. Miller, 659 N.W.2d 275, 279 (Minn. App. 2003), review denied (Minn.

July 15, 2003). “We defer to the trier of fact on credibility assessments and reverse only

if the trier has committed clear error.” State v. Doren, 654 N.W.2d 137, 141 (Minn. App.


                                              4
2002), review denied (Minn. Feb. 26, 2003). A review of the trial transcript shows no

clear error in the district court’s credibility determination.

       Additionally, appellant asserts that the district court held her to a higher credibility

standard by requiring that her story be corroborated. In response to appellant’s

alternative theory of events, the district court noted that appellant offered no evidence,

other than what appellant contends is a “highly plausible scenario” of an alleged third

vehicle coming out of a driveway. The district court was explaining its reasoning for

discrediting appellant’s version of events, not holding appellant to a higher credibility

standard. Furthermore, the district court was free to adopt one of the two differing

accounts presented by making a credibility determination, and we defer to that

determination on appeal. State v. Mems, 708 N.W.2d 526, 531 (Minn. 2006).

                                              III.

       Finally, appellant avers that the officer who arrived on the scene and investigated

the accident was biased against her because she is a transgender woman. Appellant cites

to the Minnesota Human Rights Act (MHRA), Minn. Stat. §§ 363A.01-.44 (2014), and

argues that the district court erred by disregarding the officer’s prejudice against her, a

member of a protected class.2 We are not persuaded.

       Appellant’s position is not supported by evidence in the record. Even if we were

to assume that the officer was prejudiced against appellant, and that the district court was



2
 Appellant failed to raise this issue at trial. As such, the argument is forfeited. State v.
Beard, 288 N.W.2d 717, 718 (Minn. 1980). Nevertheless, we address appellant’s
argument in the interests of justice. Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996).

                                               5
aware of and disregarded this prejudice, these facts would not affect the outcome of

appellant’s criminal trial. The construction and application of the MHRA is an issue of

statutory interpretation, which we review de novo. Egan v. Hamline United Methodist

Church, 679 N.W.2d 350, 353 (Minn. App. 2004). The MHRA expressly provides,

“Nothing in this chapter alters the provisions of chapter 609 or other law relating to

criminal penalties.” Minn. Stat. § 363A.41. The MHRA provides a civil cause of action

for violations of the act. Minn. Stat. § 363A.28 (“Any person aggrieved by a violation of

this chapter may bring a civil action . . . .”). Furthermore, “[i]n discrimination cases

brought under the MHRA, a complainant must present a prima facie case of

discrimination.” Khalifa v. State, 397 N.W.2d 383, 386 (Minn. App. 1986). As appellant

notes, the officer did not testify at trial, and the record is devoid of any evidence that the

officer discriminated against appellant. Even if appellant were able to challenge her

conviction using the MHRA, she cannot meet her burden of presenting a prima facie case

due to the absence of any evidence in the record regarding the officer’s alleged bias.

       Affirmed.




                                               6